DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a beverage dispenser comprising: a gas system configured to collect ambient air, pressurize the ambient air, and dispense pressurized ambient air; a valve configured to dispense a base fluid; a concentrate system configured to dispense a concentrate; a manifold configured to form a gas-injected mixed beverage comprising the base fluid, the concentrate, and the pressurized ambient air; and a nozzle configured to apply a back-pressure upstream on the gas-injected mixed beverage and dispense the gas-injected mixed beverage”.  Lucas(10674749) teaches a beverage deaeration system including an inlet for syrup(1), and inlet for water(4), a pair of valves to control the flow rate for the syrup and water, an inlet (7) for carbon dioxde or nitrogen, a flow meter(8) for controlling the inlet gas flow into a sparger device(10), wherein the inlet gas, water, and syrup mix in a static mixer before being transferred to a deaerator(12). Reyhanloo(8397627) teaches a brewing system for coffee including in figures 1 and 2 a brewing chamber(12), a pressure vessel(29) for pressurizing ambient air(column 5 lines 48-59), an air hose(28) for transferring the compressed air into a crema valve(21) for mixing with the liquid coffee, and a liquid line(30) for transferring liquid coffee product to a cup(41).    However Lucas and Reyhanloo does not teach or 
Claim 15 recites “a beverage dispenser comprising: a gas system configured to collect air, pressurize the ambient air, and dispense pressurized ambient air, the gas system has: a compressor configured to pressurize the ambient air; a gas storage device configured to store the pressurized ambient air before the pressurized ambient air is dispensed from the gas system to thereby reduce duty cycle of the compressor; and a gas regulator downstream from the gas storage device and configured to decrease pressure of the pressurized ambient air before the pressurized ambient air is dispensed from the gas stream; a valve configured to dispense a base fluid; a concentrate system configured to dispense a concentrate; a manifold configured to mix the based fluid and the concentrate to form a mixed beverage and further inject the pressurized ambient air into the mixed beverage to thereby form a gas-injected mixed beverage, wherein the manifold has an injector through which the pressurized ambient air injects into the mixed beverage; and a nozzle configured to apply a back-pressure upstream on the gas-injected mixed beverage and dispense the gas-injected mixed beverage”.  Lucas(10674749) teaches a beverage deaeration system including an inlet 
Claim 18 recites “ a method for forming and dispensing a gas-injected mixed beverage with a beverage dispenser, the method comprising: collecting , with a gas system, ambient air adjacent the beverage dispenser; pressurizing, with a compressor, the ambient air; dispensing a base fluid to a manifold; dispensing a concentrate to the manifold; mixing , in the manifold, the base fluid and the concentrate to thereby form a mixed beverage; dispensing the pressurized ambient air to the manifold; injecting, with an injector in the manifold, the pressurized ambient air into the mixed beverage to thereby form a gas-injected mixed beverage; applying, with a nozzle, a back-pressure on the gas-injected mixed beverage; and dispensing the gas-injected mixed beverage via the nozzle”.  Lucas(10674749) teaches a beverage deaeration system including an inlet for syrup(1), and inlet for water(4), a pair of valves to control the flow rate for the syrup and water, an inlet (7) for carbon dioxde or nitrogen, a flow meter(8) for controlling the inlet gas flow into a sparger device(10), wherein the inlet gas, water, and syrup mix in a static mixer before being transferred to a deaerator(12). Reyhanloo(8397627) teaches a brewing system for coffee including in figures 1 and 2 a brewing chamber(12), a pressure vessel(29) for pressurizing ambient air(column 5 lines 48-59), an air hose(28) for transferring the compressed air into a crema valve(21) for mixing with the liquid coffee, and a liquid line(30) for transferring liquid coffee product to a cup(41). However Lucas and Reyhanloo does not teach or suggest a method for forming and dispensing a gas-injected mixed beverage with a beverage dispenser, the method comprising: collecting , with a gas system, ambient air adjacent the beverage .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 9, 2021